                                                  1    BEN ROSENFELD (SBN 203845)
                                                       ATTORNEY AT LAW
                                                  2    115 ½ Bartlett Street
                                                  3    San Francisco, CA 94110
                                                       Tel: (415) 285-8091
                                                  4    Fax: (415) 285-8092
                                                       ben.rosenfeld@comast.net
                                                  5    et al.,
                                                       Attorney for Plaintiffs
                                                  6

                                                  7    JONZ NORINE (SBN 182220)
                                                       KENNY & NORINE
                                                  8    1923 Court Street
                                                       Redding, CA 96001
                                                  9    Tel: (530) 244-7777
                                                       Fax: (530) 246-2836
                                                  10   jnorine@lawnorcal.com
                                                  11   et al,
                                                       Attorney for Tehama County Defendants
LAW OFFICE OF BEN ROSENFELD




                                                  12

                                                  13
                              San Francisco, CA




                                                  14
                                                                                      UNITED STATES DISTRICT COURT
                                                  15
                                                                                    EASTERN DISTRICT OF CALIFORNIA
                                                  16

                                                  17

                                                  18   FRANCISCO CARDENAS, ET AL. V.                           Case No. 2:18-cv-03021-TLN-KJN
                                                       COUNTY OF TEHAMA, et al.
                                                  19                                                           STIPULATION AND ORDER
                                                              Plaintiffs,                                      SUBSTITUTING TRUE NAME OF
                                                  20
                                                                                                               DEFENDANT LESTER “BUCK” SQUIER
                                                  21               v.                                          FOR FICTITIOUSLY NAMED
                                                                                                               DEFENDANT JOHN DOE #1 IN
                                                  22   COUNTY OF TEHAMA, et al.,                               PLAINTIFFS’ COMPLAINT
                                                  23          Defendants.                                      [Local Rule 143]
                                                  24

                                                  25          The parties, through their undersigned counsel, stipulate as follows:

                                                  26          1.        WHEREAS, Plaintiff Francisco Cardenas was unaware, at the time he filed his

                                                  27   Complaint on November 20, 2018 (Dkt. #1), of the true name of the officer whom Mr. Cardenas

                                                  28   alleges shot at and struck him on November 14, 2017, during a shootout between law

                                                                                                           1
                                                             S TIPULATION S UBSTITUTING T RUE N AME OF D EFENDANT L ESTER “B UCK ” S QUIER FOR J OHN D OE #1
                                                  1    enforcement and the rampaging gunman described in the Complaint, so that Mr. Cardenas sued
                                                  2    this office under a fictitious name (see Complaint, ¶¶ 17, 108-123); and
                                                  3           2.      WHEREAS Plaintiff has since come to learn that this officer’s true name is Lester
                                                  4    “Buck” Squier, a Tehama County Sheriff’s Deputy; and
                                                  5           3.      WHEREAS Federal Rule of Civil Procedure (“Rule”) 15(a) provides for
                                                  6    amendment of pleadings with the opposing party’s written consent, even without leave of Court,
                                                  7    and Rule15(c)(1)(C) provides for an “amendment to a pleading” which “changes… the naming
                                                  8    of the party against whom a claim is asserted …”, under circumstances which the undersigned
                                                  9    agree apply here; and
                                                  10          4.      WHERERAS “[t]he policy of freely granting leave to amend should be applied
                                                  11   with ‘extreme liberality’” (ING Bank v. Fazah, 2010 U.S. Dist. LEXIS 59312, *4 (E.D.C.A.
LAW OFFICE OF BEN ROSENFELD




                                                  12   2010), quoting DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987)), and the
                                                  13   federal courts recognize a general principle favoring trial of cases on their merits,
                              San Francisco, CA




                                                  14          5.      The true name of Lester “Buck” Squier is hereby substituted for the fictitious
                                                  15   name “John Doe #1” in plaintiffs’ Complaint filed in this case on November 20, 2018 (Dkt. #1),
                                                  16   so that each allegation and claim pleaded against Defendant John Doe #1 applies to Defendant
                                                  17   Lester “Buck” Squier;
                                                  18          6.      Defendants’ consent to this substitution is not, and shall not be construed as, an
                                                  19   admission of liability or of any allegation, claim, or cause of action asserted by plaintiffs;
                                                  20          7.      Defendants’ undersigned counsel hereby accepts service of plaintiffs’ summons
                                                  21   and complaint on Defendant Squier;
                                                  22          8.      Defendant Squier thereby joins and is made one of the moving parties to
                                                  23   defendants’ pending motion to dismiss plaintiffs’ complaint under Rule 12(b)(6) filed on April 1,
                                                  24   2019 (Dkt. #9), so that the Court’s ruling on defendants’ motion to dismiss shall apply to
                                                  25   Defendant Squier;
                                                  26          9.      Defendants, and each of them, expressly reserve all other rights, defenses,
                                                  27   remedies, and arguments they have or may have in conjunction with this matter.
                                                  28
                                                                                                           2
                                                             S TIPULATION S UBSTITUTING T RUE N AME OF D EFENDANT L ESTER “B UCK ” S QUIER FOR J OHN D OE #1
                                                  1                                                    Respectfully Submitted,
                                                  2

                                                  3    Dated: September 12, 2019              By:      /s/ Ben Rosenfeld
                                                                                                       Ben Rosenfeld
                                                  4                                                    Attorney for Plaintiffs

                                                  5
                                                       Dated: September 12, 2019              By:      /s/ Jonz Norine
                                                  6                                                    Jonz Norine
                                                  7                                                    Attorney for Defendants
                                                                                                       County of Tehama,
                                                  8

                                                  9    IT IS SO ORDERED,
                                                  10

                                                  11
                                                       Dated: September 19, 2019
LAW OFFICE OF BEN ROSENFELD




                                                  12                                                       Troy L. Nunley
                                                                                                           United States District Judge
                                                  13
                              San Francisco, CA




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                                          3
                                                            S TIPULATION S UBSTITUTING T RUE N AME OF D EFENDANT L ESTER “B UCK ” S QUIER FOR J OHN D OE #1
